Ellison, J.
Plaintiffs are the heirs of John B. Cooper, deceased, and defendant was the administrator of said Cooper’s estate. The action was instituted to set aside the judgment of the probate court approving the final settlement of defendant on account of alleged fraud in the settlement and of fraud in procuring the judgment of approval. The circuit court set aside the judgment and settlement and proceeded to adjust defendant’s account with the estate, resulting in a judgment against defendant for $1,841.54. The circuit *9court based its finding against defendant altogether on the ground of his having failed to charge himself with interest on balances in his hands. It charged him with such interest and with interest on the sum thus ascertained to be due on the day the final settlement was approved, from the day of- approval to the day this cause was tried. Much of the complaint made by plaintiffs was disagreed to by the trial court and since there is no cross appeal by plaintiffs, much of the case as it stood originally is eliminated and we will therefore confine ourselves to a consideration of the case as it was disposed of on the question of interest.
It appears that letters of administration were issued to defendant in the year 1870, and that he kept the estate in charge for about seventeen years, making the final settlement complained of here in the year 1887. In the mean time he made only four annual settlements, the period between his last annual settlement and his final- settlement being ten years. On the face of his annual settlements there were large balances of from $2,000 to $3,000 shown in favor of the estate and in no case does he appear to charge himself, or to be charged by the probate court with interest, save in one instance where there appears a charge of $35 against him. The evidence does not show why interest was not charged against him, nor does it show that interest should have been charged. There is simply an absence of evidence on the subject — we have only the fact that no interest was charged. There is .no evidence of any fraud by defendant whereby he induced the probate court to omit to charge him with interest. Nor is there any evidence that any fraud was practiced upon the court, or collusion between the court and defendant in obtaining the judgment approving the final settlement.
There have been periods in the state’s history when the effect of a judgment approving of a final settlement *10was considered less conclusive than now and for some years anterior. Such judgments are looked upon now with quite as much favor and are regarded as being fully as binding and conclusive as the final judgment of any other court of record. The ordinary remedy for an improper or erroneous final settlement is by appeal from the judgment of approval. If there are infants interested therein their guardians should look to their interests and take an appeal in their behalf when necessary. Errors by the probate court unaccompanied by fraud and not induced by fraud can not be inquired into, except by appeal'. So misconception of duty by the administrator, not shown to have been fraudulent, which has met the approval of the probate court in final settlement without the aid of inducement which is sometimes afforded by fraudulent practices, can not be cured, except by appeal. In Sheetz v. Kirtly, 62 Mo. 417, Judge Hough said that, “there is a broad distinction between the right to correct errors in. a judgment on an appeal therefrom and the right to annul for fraud a judgment unappealed from. Final judgments of the probate court stand on a footing of equality, in this respect, with final judgments of the circuit court. * * * Mere illegal allowances, unless obtained by fraud, will furnish ho sufficient grounds for impeaching their validity.” The further remark of the judge finds application to the facts, as they appear to be, in this case. He says that, ‘ ‘Any relaxation of the rule for the purpose of meeting apparently hard cases, can only result in making our judgments partial and confused.” The rule announced in that case has been frequently cited’ and quoted with approval. Patterson v. Booth, 103 Mo. 417; Miller v. Major, 67 Mo. 247. The question was before the .St. Louis court of appeals, which said through Judge Thompson: “It is not enough to show that errors were *11comitted in it (the final settlement), that credits were taken by the administrator which might have been disallowed; for this would convert a proceeding of this kind into a new trial of the administrator’s settlement, whereas it is in the nature of a proceeding in equity attacking a solemn judgment on the ground of fraud in its concoction.” Phillips v. Broughton, 30 Mo. App. 151.
In this case, as we have stated, there is no evidence to show fraud or collusion. But we are willing to concede that there might be instances where the probate court records, or the settlements of the administrator would themselves disclose a fraud without the aid of affirmative extrinsic evidence. But here is not such a ease. There may have been reasons assigned in good faith, though perhaps not valid, why interest should not have been accounted for. We are not advised as to this and we must resolve all presumptions in favor of the action of the probate court.
The judgment will be reversed.
Hill, J., concurs. Smith, P. J., not sitting.